Motion to dispense with printing and to consolidate appeals denied. No. 40. Motion to dismiss appeal denied on condition that appellants perfect the appeal for the February term (for which term the case is set down) and be ready for argument when reached; otherwise, motion granted, with ten dollars costs. No. 65 Motion to add. appeal to January calendar denied. The appellant should perfect its appeal and be prepared to argue at the February term. It is difficult to understand the objections made by the respondents to the proposed case. The record should contain the findings and the requests to find which have been passed upon by the trial court. If there were alterations or amendments made to proposed findings by the trial court, those changes should be indicated. They may, however, be printed on a separate.sheet. Present — Lazansky, P. J., Young, Carswell, Davis and Johnston, JJ. ■